Exhibit 10.3

SPONSOR SUPPORT AGREEMENT

This SPONSOR SUPPORT AGREEMENT (this “Agreement”), dated as of November 20,
2020, is entered into by and among GigAcquisitions2, LLC, a Delaware limited
liability company (the “Sponsor”), GigCapital2, Inc., a Delaware corporation
(“GigCapital2”), and Cloudbreak Health, LLC, a Delaware limited liability
company (the “Company”).

RECITALS

WHEREAS, concurrently herewith, the Company, Cloudbreak Health Merger Sub, LLC,
a Delaware limited liability company (“Merger Sub”), and GigCapital2 are
entering into a Business Combination Agreement (as amended, supplemented,
restated or otherwise modified from time to time, the “BCA”), pursuant to which
(and subject to the terms and conditions set forth therein) Merger Sub will
merge with and into the Company (the “Merger”), with the Company surviving the
Merger as a wholly owned subsidiary of GigCapital2;

WHEREAS, prior to, or concurrently with, and as a condition to, the execution of
the BCA, GigCapital2 is entering into a business combination agreement with
UpHealth Holdings, Inc., a Delaware corporation (“UpHealth”), and UpHealth
Merger Sub, Inc., a Delaware corporation (such business combination agreement,
the “UpHealth BCA,” and such business combination, the “UpHealth Combination);

WHEREAS, capitalized terms used but not otherwise defined in this Agreement
shall have the meanings ascribed to them in the BCA; and

WHEREAS, as a condition and inducement to the willingness of GigCapital2 and the
Company to enter into the BCA, GigCapital2, the Company and the Sponsor are
entering into this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the Sponsor, GigCapital2 and the Company hereby agree as
follows:

1. Voting Agreement. The Sponsor hereby unconditionally and irrevocably agrees
that, at the GigCapital2 Stockholders’ Meeting, at any other meeting of the
stockholders of GigCapital2 (whether annual or special and whether or not an
adjourned or postponed meeting, however called and including any adjournment or
postponement thereof) and in connection with any written consent of the
stockholders of GigCapital2, the Sponsor shall:

a. when such meeting is held, appear at such meeting or otherwise cause all
shares of GigCapital2 Common Stock or any other voting securities of GigCapital2
which it holds, owns or is entitled to vote, whether as shares or as a
constituent part of a unit of securities and whether owned as of the date of or
later acquired (the “Sponsor Shares”), to be counted as present thereat for the
purpose of establishing a quorum;

b. vote (or execute and return an action by written consent), or cause to be
voted at such meeting (or validly execute and return and cause such consent to
be granted with respect to), all of the Sponsor Shares in favor of (i) the
approval and adoption of the BCA and approval of the Merger and all other
transactions contemplated by the BCA and (ii) against any action, agreement or
transaction or proposal that would result in a breach of any covenant,
representation or warranty or any other obligation or agreement of GigCapital2
under the BCA or that would reasonably be expected to result in the failure of
the Merger from being consummated and (iii) each of the proposals and any other
matters necessary or reasonably requested by GigCapital2 for consummation of the
Merger and the other transactions contemplated by the BCA, including the
UpHealth Combination; and

c. vote (or execute and return an action by written consent), or cause to be
voted at such meeting (or validly execute and return and cause such consent to
be granted with respect to), all of the Sponsor Shares against (i) any
Alternative Transaction (which, for the avoidance of doubt, excludes the
UpHealth Combination) other than with the Company and (ii) any other action that
would reasonably be expected to (x) materially impede, interfere with, delay,
postpone or adversely affect the Merger or any of the other transactions
contemplated by the BCA, or (y) result in a breach of any covenant,
representation or warranty or other obligation or agreement of the Sponsor
contained in this Agreement.

 



--------------------------------------------------------------------------------

2. Transfer of Shares. Except as otherwise contemplated by the BCA or this
Agreement, the Sponsor agrees that it shall not, directly or indirectly,
(a) offer for sale, sell, assign, transfer (including by operation of law),
create any lien or pledge, dispose of or otherwise encumber any of the Sponsor
Shares or otherwise agree to do any of the foregoing, (b) deposit any Sponsor
Shares into a voting trust or enter into a voting agreement or arrangement or
grant any proxy or power of attorney with respect thereto that is inconsistent
with this Agreement or (c) enter into any contract, option or other arrangement
or undertaking requiring the direct acquisition or sale, assignment, transfer or
other disposition of any Sponsor Shares.

3. No Solicitation of Transactions. The Sponsor agrees not to directly or
indirectly, through any officer, director, representative, agent or otherwise,
(a) solicit, initiate or knowingly encourage (including by furnishing
information) the submission of, or participate in any discussions or
negotiations regarding, any transaction in violation of the BCA or UpHealth BCA
or (b) participate in any discussions or negotiations regarding, or furnish to
any person or other entity or “group” within the meaning of Section 13(d) of the
Exchange Act, any information with the intent to, or otherwise cooperate in any
way with respect to, or knowingly assist, participate in, facilitate or
encourage, any unsolicited proposal that constitutes, or may reasonably be
expected to lead to, an Alternative Transaction or other transaction in
violation of the BCA or UpHealth BCA. Sponsor shall, and shall cause its
affiliates and Representatives to, immediately cease any and all existing
discussions or negotiations with any person (other than with the Company,
UpHealth, its and their stockholders and their respective affiliates and
Representatives) conducted prior to the date hereof with respect to, or which is
reasonably likely to give rise to or result in, an Alternative Transaction. If
the Sponsor receives any inquiry or proposal with respect to an Alternative
Transaction, then Sponsor shall promptly (and in no event later than twenty-four
(24) hours after the Sponsor becomes aware of such inquiry or proposal) notify
such person in writing that GigCapital2 is subject to an exclusivity agreement
with respect to the Merger that prohibits Sponsor from considering such inquiry
or proposal.

4. Representations and Warranties of the Sponsor. The Sponsor hereby represents
and warrants to GigCapital2 and the Company as follows:

a. The Sponsor is the only record and a beneficial owner (within the meaning of
Rule 13d-3 under the Exchange Act) of, and has good, valid and marketable title
to, the Sponsor Shares (which, as of the date hereof, consists of 4,500,237
shares of GigCapital2 Common Stock), free and clear of Liens other than as
created by this Agreement or Sponsor’s organizational documents or the
organizational documents of GigCapital2 (including, without limitation, for the
purposes hereof, any agreement between or among stockholders of GigCapital2).

b. The Sponsor (i) has full voting power, full power of disposition and full
power to issue instructions with respect to the matters set forth herein, in
each case, with respect to the Sponsor Shares, (ii) has not entered into any
voting agreement or voting trust with respect to any of the Sponsor Shares that
is inconsistent with the Sponsor’s obligations pursuant to this Agreement,
(iii) has not granted a proxy or power of attorney with respect to any of the
Sponsor Shares that is inconsistent with the Sponsor’s obligations pursuant to
this Agreement and (iv) has not entered into any agreement or undertaking that
is otherwise inconsistent with, or would interfere with, or prohibit or prevent
it from satisfying, its obligations pursuant to this Agreement.

c. The Sponsor (i) is a legal entity duly organized, validly existing and, to
the extent such concept is applicable, in good standing under the Laws of the
jurisdiction of its organization and (ii) has all requisite limited liability
company or other power and authority and has taken all limited liability company
or other action necessary in order to, execute, deliver and perform its
obligations under this Agreement and to consummate the transactions contemplated
hereby. This Agreement has been duly executed and delivered by the Sponsor and
constitutes a valid and binding agreement of the Sponsor enforceable against the
Sponsor in accordance with its terms, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar Laws
affecting creditors’ rights generally and subject, as to enforceability, to
general principles of equity.

 

2



--------------------------------------------------------------------------------

d. Other than the filings, notices and reports pursuant to, in compliance with
or required to be made under the Exchange Act, no filings, notices, reports,
consents, registrations, approvals, permits, waivers, expirations of waiting
periods or authorizations are required to be obtained by the Sponsor from, or to
be given by the Sponsor to, or be made by the Sponsor with, any Governmental
Authority in connection with the execution, delivery and performance by the
Sponsor of this Agreement, the consummation of the transactions contemplated
hereby or the Merger and the other transactions contemplated by the BCA and the
UpHealth BCA.

e. The execution, delivery and performance of this Agreement by the Sponsor does
not, and the consummation of the transactions contemplated hereby or the Merger
and the other transactions contemplated by the BCA and the UpHealth BCA will
not, constitute or result in (i) a breach or violation of, or a default under,
the limited liability company agreement or similar governing documents of the
Sponsor, (ii) with or without notice, lapse of time or both, a breach or
violation of, a termination (or right of termination) of or a default under, the
loss of any benefit under, the creation, modification or acceleration of any
obligations under or the creation of a Lien on any of the properties, rights or
assets of the Sponsor pursuant to any contract binding upon the Sponsor or
(iii) any change in the rights or obligations of any party under any contract
legally binding upon the Sponsor, except, in the case of clause (ii) or
(iii) directly above, for any such breach, violation, termination, default,
creation, acceleration or change that would not, individually or in the
aggregate, reasonably be expected to prevent or materially delay or impair the
Sponsor’s ability to perform its obligations hereunder or to consummate the
transactions contemplated hereby, the consummation of the Merger or the other
transactions contemplated by the BCA or the UpHealth BCA.

f. As of the date of this Agreement, there is no action, proceeding or
investigation pending against the Sponsor or, to the knowledge of the Sponsor,
threatened against the Sponsor that questions the beneficial or record ownership
of the Sponsor Shares, the validity of this Agreement or the performance by the
Sponsor of its obligations under this Agreement.

g. The Sponsor understands and acknowledges that each of GigCapital2 and the
Company is entering into the BCA in reliance upon the Sponsor’s execution and
delivery of this Agreement and the representations, warranties, covenants and
other agreements of the Sponsor contained herein

5. Further Assurances. From time to time, at either GigCapital2’s or the
Company’s request and without further consideration, the Sponsor shall execute
and deliver such additional documents and take all such further action as may be
reasonably necessary or reasonably requested to effect the actions and
consummate the transactions contemplated by this Agreement.

6. Amendment and Modification. This Agreement may not be amended, modified or
supplemented in any manner, whether by course of conduct or otherwise, except by
an instrument in writing signed by the Sponsor, GigCapital2 and the Company.

7. Waiver. No failure or delay by any party hereto exercising any right, power
or privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies of the
parties hereto hereunder are cumulative and are not exclusive of any rights or
remedies which they would otherwise have hereunder. Any agreement on the part of
a party hereto to any such waiver shall be valid only if set forth in a written
instrument executed and delivered by such party.

8. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally, by email (with confirmation
of receipt) or sent by a nationally recognized overnight courier service to the
parties hereto at the following addresses (or at such other address for a party
as shall be specified by like notice made pursuant to this Section 8):

if to GigCapital2, to it at:

GigCapital2, Inc.

1731 Embarcadero Rd., Suite 200

Palo Alto, CA 94303

Attention: Dr. Raluca Dinu, President and Chief Executive Officer

Email: raluca@gigcapitalglobal.com

 

3



--------------------------------------------------------------------------------

with a copy to:

DLA Piper LLP (US)

555 Mission Street

Suite 2400

San Francisco, CA 94105

Attention: Jeffrey Selman; John Maselli

Email: jeffrey.selman@us.dlapiper.com; john.maselli@us.dlapiper.com

if to the Sponsor, to it at:

GigAcquisitions2, LLC

1731 Embarcadero Rd., Suite 200

Palo Alto, CA 94303

Attention: Dr. Avi Katz

Email: avi@gigcapitalglobal.com

if to the Company, to it at:

Cloudbreak Health, LLC

1103 Shrock Road, Suite 200

Columbus, OH 43229

Attention: Jamey Edwards

Email: jedwards@cloudbreak.us

with a copy to:

Sidley Austin LLP

1999 Avenue of the Stars

17th Floor

Los Angeles, CA 90067

Attention: Joshua DuClos

Email: jduclos@sidley.com

9. Entire Agreement. This Agreement, the BCA and the Transaction Documents
constitute the entire agreement and supersede all prior agreements and
understandings, both written and oral, among the parties hereto with respect to
the subject matter hereof and thereof.

10. No Third-Party Beneficiaries. The Sponsor hereby agrees that its
representations, warranties and covenants set forth herein are solely for the
benefit of GigCapital2 and the Company in accordance with and subject to the
terms of this Agreement, and this Agreement is not intended to, and does not,
confer upon any person other than the parties hereto any rights or remedies
hereunder, including, without limitation, the right to rely upon the
representations and warranties set forth herein, and the parties hereto hereby
further agree that this Agreement may only be enforced against, and any action
that may be based upon, arise out of or relate to this Agreement, or the
negotiation, execution or performance of this Agreement may only be made
against, the persons expressly named as parties hereto.

11. Governing Law and Venue. This Agreement shall be governed by, interpreted
under, and construed in accordance with the internal laws of the State of
Delaware applicable to agreements made and to be performed within the State of
Delaware, without giving effect to any choice-of-law provisions thereof that
would compel the application of the substantive laws of any other jurisdiction

12. Assignment; Successors. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any of the parties
hereto in whole or in part (whether by operation of Law or otherwise) without
the prior written consent of the other party, and any such assignment without
such consent shall be null and void. This Agreement shall be binding upon, inure
to the benefit of and be enforceable by the parties hereto and their respective
successors and permitted assigns.

 

4



--------------------------------------------------------------------------------

13. Specific Performance. Each party acknowledges and agrees that the other
parties hereto would be irreparably harmed and would not have any adequate
remedy at law in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached.
Accordingly, each party agrees that the other parties hereto shall be entitled
to an injunction or injunctions to prevent breaches of this Agreement and to
enforce specifically the terms and provisions of this Agreement, this being in
addition to any other remedy to which such parties are entitled at law or in
equity.

14. Severability. In the event that any provision of this Agreement or the
application thereof becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement will
continue in full force and effect and the application of such provision to other
persons or circumstances will be interpreted so as reasonably to effect the
intent of the parties hereto.

15. Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, it being understood
that each party need not sign the same counterpart. This Agreement shall become
effective when each party shall have received a counterpart hereof signed by all
of the other parties. Signatures delivered electronically or by facsimile shall
be deemed to be original signatures.

16. Termination. This Agreement shall terminate upon the earliest of (i) the
termination of the BCA in accordance with its terms, and (ii) the time this
Agreement is terminated upon the mutual written agreement of GigCapital2, the
Company and the Sponsor (the earliest such date under clause (i) and (ii) being
referred to herein as the “Termination Date”); provided, that the provisions set
forth in Sections 1, 2 and 3 shall no longer be effective from and after the
Closing of the Merger; provided further, that the provisions set forth
in Sections 8 through 16 shall survive the Termination Date.

[Signature Pages Follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
(where applicable, by their respective officers or other authorized persons
thereunto duly authorized) as of the date first written above.

 

GIGCAPITAL2:

 

GIGCAPITAL2, INC.

/s/ Dr. Raluca Dinu                                             

By:   Dr. Raluca Dinu, President and Chief Executive Officer

SPONSOR:

GIGACQUISITIONS2, LLC

/s/ Dr. Avi S. Katz                                             

By:   Dr. Avi S. Katz, Manager

THE COMPANY:

 

CLOUDBREAK HEALTH, LLC

/s/ James B. Edwards                        

By:   James B. Edwards, Chief Executive Officer

[Signature Page to Sponsor Support Agreement]